Champaign App. No. 2002 CA 13, 2003-Ohio-1566. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Champaign County. Upon consideration of appellee’s motion for order appointing new appellate counsel,
IT IS ORDERED by the court, sua sponte, that this matter be remanded to the court of appeals for appointment of counsel.
IT IS FURTHER ORDERED by the court that appointed counsel shall file a copy of the court of appeals’ entry of appointment with the Clerk of this court.
IT IS FURTHER ORDERED by the court that appellee’s brief shall be due 30 days from the date the court of appeals issues the order of appointment of counsel.